United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUPPLY SYSTEMS COMMAND, Gulfport, MS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0669
Issued: October 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2016 appellant filed a timely appeal from an October 14, 2015 merit
decision and November 16 and December 16, 2015 nonmerit decisions of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish more than
seven percent permanent impairment of the right arm for which he received a schedule award;

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant timely requested oral argument before the Board. However, appellant withdrew
his request on March 10, 2016.

(2) whether OWCP properly denied merit review pursuant to 5 U.S.C. § 8128(a); and
(3) whether OWCP properly denied appellant’s request for a hearing.
On appeal appellant asserts that the reports of his treating physicians establish greater
right upper extremity impairment, and that OWCP improperly denied his request for a hearing.
FACTUAL HISTORY
This case has previously been before the Board. In a November 15, 2010 decision, the
Board affirmed September 29, 2009 and January 4, 2010 OWCP merit decisions that denied
appellant’s claim for a schedule award.3 In a February 14, 2013 decision, the Board found that,
by a July 26, 2012 decision, OWCP properly denied appellant’s request for a hearing.4 In a
second February 14, 2013 decision, the Board affirmed in part an August 17, 2012 OWCP
decision, finding that appellant had not demonstrated clear evidence of error in his untimely
reconsideration request regarding his claim for disability compensation.5 The Board set aside the
August 17, 2012 OWCP decision in part as it found that OWCP erroneously denied appellant’s
reconsideration request regarding his schedule award claim under the clear evidence of error
standard. It noted that the record contained a September 15, 2010 impairment analysis from
Dr. Henry Leis, an attending Board-certified orthopedic surgeon, who concluded that, under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides),6 appellant had four percent right arm permanent
impairment. The Board remanded the case to OWCP to review and develop the medical
evidence and issue an appropriate decision regarding appellant’s request for a schedule award.7
The facts as set forth in the Board’s prior decisions are incorporated herein by reference.
Regarding appellant’s entitlement to a schedule award, on April 1, 2013 OWCP referred
the medical record, including Dr. Leis’ September 15, 2010 report, to an OWCP medical adviser
for an impairment evaluation of appellant’s right upper extremity in accordance with the sixth
edition of the A.M.A., Guides. In an April 1, 2013 report, Dr. James W. Dyer, an OWCP
medical adviser who is Board-certified in orthopedic surgery, noted his review of the medical
evidence, including Dr. Leis’ September 15, 2010 report. He advised that maximum medical
3

Docket No. 10-823 (issued November 15, 2010). OWCP accepted that on July 8, 2008 appellant, then a 49year-old materials handler, sustained employment-related sprains of the right elbow and forearm and right lateral
epicondylitis when he injured his arm unloading pallets. He had right arm surgery on February 16, 2009 and
returned to modified duty on March 2, 2009. Appellant was removed from federal employment for cause in
April 2009. Appellant filed claims for disability compensation (Forms CA-7) for the period February 16 to
July 27, 2009. By decision dated September 29, 2009, OWCP noted that appellant was paid compensation for all
periods claimed as a result of the surgery, but it denied appellant’s claim for compensation for the period after
March 13, 2009 because his absence was not due to the accepted injury. In a separate decision dated September 29,
2009, OWCP denied appellant’s claim for a schedule award as the medical evidence of record did not establish a
permanent impairment.
4

Docket No. 12-1699 (issued February 14, 2013).

5

Supra note 3.

6

A.M.A., Guides (6th ed. 2nd prtg. 2009).

7

Docket No. 12-1906 (issued February 14, 2013).

2

improvement (MMI) was reached on September 10, 2010. Dr. Dyer concluded that, in
accordance with the sixth edition of the A.M.A., Guides, appellant had seven percent permanent
impairment of the right upper extremity.
By decision dated April 3, 2013, OWCP granted appellant a schedule award for seven
percent permanent impairment of the right arm, for 21.84 weeks, to run from September 15,
2010 to February 14, 2011.8
Appellant appealed to the Board. In a March 14, 2014 decision, the Board affirmed the
April 3, 2013 schedule award decision.9 The Board reviewed the reports of Dr. Leis and
Dr. Dyer, the only impairment evaluations of record. The Board noted that Dr. Dyer, who relied
on the physical findings provided by Dr. Leis, properly applied the A.M.A., Guides and
concluded that appellant had seven percent permanent impairment of the right upper extremity.
In monthly reports, Dr. Brian K. Tsang, Board-certified in anesthesiology and pain
medicine, provided examination findings, described appellant’s current right arm condition, and
diagnosed right elbow and forearm sprain, lateral epicondylitis, and long term use of high-risk
medications. On August 8, 2013 Dr. Tsang advised that appellant was permanently impaired due
to the July 8, 2008 work injury and could not return to his position as a supplier.
On August 20, 2014 appellant submitted a statement requesting wage-loss compensation
for the period 2009 to present.
In a September 2, 2014 report, Dr. Leis noted appellant’s complaint of right elbow pain
which appellant described as related to playing tennis. Following physical examination, he
diagnosed lateral epicondylitis, loose body elbow, localized forearm osteoarthrosis, and cubital
tunnel syndrome.
On January 7, 2015 Dr. Leis performed revision of a right lateral epicondylectomy.
Dr. Tsang continued to submit reports describing appellant’s pain management regarding his
right arm condition.
On January 10, 2015 appellant filed a recurrence claim (Form CA-2a), asserting that he
had a recurrence of disability on July 8, 2008 when he stopped work. On January 11, 2015 he
filed a schedule award claim (Form CA-7).
In correspondence dated January 23, 2015, OWCP asked Dr. Leis to provide an
impairment evaluation in accordance with the sixth edition of the A.M.A., Guides. On a medical
excuse letter dated February 12, 2015, Dr. Tsang advised that appellant was disabled and could
8

On February 25, 2013 appellant requested reconsideration, asserting that he was entitled to wage-loss
compensation beginning in 2008. In a March 28, 2013 decision, OWCP noted that the last merit decision on the
issue of disability was issued on January 4, 2010. It denied appellant’s reconsideration request as his request was
untimely filed and failed to demonstrate clear evidence of error.
9

The Board also affirmed OWCP’s March 28, 2013 decision finding that appellant’s request for reconsideration
regarding entitlement to wage-loss compensation due to the July 8, 2008 work injury was untimely filed and failed
to demonstrate clear evidence of error. Docket No. 13-1275 (issued March 14, 2014).

3

not return to his previous employment. By letter dated February 27, 2015, OWCP informed
appellant that it would not proceed with his schedule award claim because the evidence indicated
that he had not yet reached MMI. On April 2, 2015 it advised appellant to file a Form CA-7
claim to consider wage-loss compensation following his recent surgery.
On April 17, 2015 Deborah Thompson-Spencer, a nurse practitioner and associate of
Dr. Leis, advised that appellant’s chronic recalcitrant right arm pain remained, status post
January 7, 2015 surgery. She noted a significant concern for secondary gain as appellant had not
worked since 2008 secondary to lateral epicondylitis despite revision and pain management. On
May 28, 2015 Dr. Leis reported that appellant had continuing right elbow pain. He
recommended a functional capacity evaluation (FCE). An FCE, completed on June 5, 2015,
demonstrated that appellant was capable of medium level work. Dr. Tsang continued to submit
monthly pain management reports.
On August 7, 2015 appellant again filed a schedule award claim (Form CA-7).10 In an
August 6, 2015 treatment note, Dr. Leis noted his review of the FCE. He provided physical
examination findings and indicated that appellant had a five degree loss of elbow extension
secondary to pain. Dr. Leis advised that, “in accordance with the most recent guidelines from
the American Medical Association,” appellant had eight percent permanent impairment of the
right elbow. On August 18, 2015 OWCP asked Dr. Leis to further explain the impairment rating.
In telephone calls on October 1 and 5, 2015, it informed appellant that it had not received a
supplemental report from Dr. Leis explaining his impairment evaluation in accordance with the
A.M.A., Guides.
On October 8, 2015 OWCP asked its medical adviser, Dr. Dyer, to evaluate appellant’s
right arm for schedule award purposes. In an October 9, 2015 report, Dr. Dyer related that he
had reviewed the record and advised that MMI was reached on August 6, 2015, seven months
following appellant’s right elbow surgery. He indicated that under Table 15-4, appellant had a
grade E, class 1 impairment due to repeat surgery, for seven percent permanent impairment of
the right arm, the highest value allowed under Table 15-4.
In a merit decision dated October 14, 2015, OWCP found that the weight of the medical
evidence rested with the opinion of Dr. Dyer, its medical adviser, and concluded that appellant
was not entitled to a right arm schedule award greater than the seven percent previously awarded.
On October 30, 2015 appellant requested reconsideration of the October 14, 2015
decision. He maintained that the medical evidence was sufficient to establish greater
impairment. Appellant submitted evidence previously of record and an October 23, 2015 letter
in which Dr. Leis again concluded that, under the A.M.A., Guides, appellant had eight percent
impairment of the right elbow. Dr. Leis indicated that appellant had reached MMI and was
released from his care. Appellant also forwarded an additional schedule award claim (Form

10

By order dated July 21, 2015, the Board dismissed a September 8, 2014 appeal of a February 14, 2013 decision.
The Board noted that on February 14, 2013, Docket No. 12-1699, the Board affirmed OWCP’s July 26, 2012
decision that denied appellant’s hearing request. See supra note 4. The Board further noted that there was no final
OWCP decision issued within 180 days of the filing of that appeal. Docket No. 14-2006 (issued July 21, 2015).

4

CA-7). The record also includes monthly pain management reports from Dr. Tsang which did
not include an impairment evaluation.
In a nonmerit decision dated November 16, 2015, OWCP denied merit review of the
October 14, 2015 schedule award decision. It found the evidence submitted was either
immaterial or repetitive and cumulative.
On November 24, 2015 appellant requested a hearing before OWCP’s Branch of
Hearings and Review regarding his schedule award claim. Evidence submitted subsequent to
this request included monthly treatment notes from Dr. Tsang who described appellant’s pain
management. On November 18, 2015 Dr. Tsang advised that appellant remained disabled due to
a right arm injury.
By decision dated December 16, 2015, OWCP’s Branch of Hearings and Review denied
appellant’s request for a hearing as a matter of right because he had previously requested
reconsideration. OWCP, in its discretion, considered the request, but determined that his request
is further denied because the case could equally well be addressed by requesting reconsideration
with OWCP and submitting new evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA,11 and its implementing federal regulation,12 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.13 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.14
The latest version of the A.M.A., Guides is the sixth edition, first printed in 2007. Within
months of the initial printing, the A.M.A. issued a 52-page document (errata/supplement) entitled
Clarifications and Corrections, A.M.A., Guides (6th ed.). The document included various
changes to the original text. Clarifications and Corrections initially served as a supplement to
the first printing. These changes were formally incorporated in the bound version of the sixth
edition during its April 2009 second printing. OWCP adopted the latest edition to the A.M.A.,
Guides more than a year after its initial publication. Effective May 1, 2009, schedule awards are
determined in accordance with the sixth edition of the A.M.A., Guides (2nd prtg. 2009).15
11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404.

13

Id. at § 10.404(a).

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
15

Id.

5

ANALYSIS -- ISSUE 1
The Board finds that appellant did not establish more than seven percent permanent
impairment of the right arm, for which he received a schedule award.
OWCP accepted that appellant sustained right elbow and forearm sprains and right lateral
epicondylitis. On April 2, 2013 appellant was granted a schedule award for seven percent
permanent impairment of the right arm. On March 14, 2014 the Board affirmed this decision.
The Board noted that reports of Dr. Leis and Dr. Dyer provided the only impairment evaluations
of record. The Board found that Dr. Dyer, who relied on the physical findings provided by
Dr. Leis, properly applied the A.M.A., Guides and concluded that appellant had seven percent
permanent impairment of the right upper extremity.16
Appellant again filed a schedule award claim on January 11, 2015. By letter dated
February 27, 2015, OWCP informed appellant that it would not proceed with this claim because
the evidence of record indicated that he had not yet reached MMI following the January 7, 2015
revision surgery. Appellant filed another schedule award claim on August 7, 2015.
In an August 6, 2015 treatment note, Dr. Leis noted his review of a June 5, 2015 FCE
which demonstrated that appellant could perform medium level work. He provided examination
findings and indicated that appellant had a five-degree loss of elbow extension secondary to pain.
Dr. Leis advised that, “in accordance with the most recent guidelines from the American Medical
Association,” appellant had eight percent impairment of the right elbow. On August 18, 2015
OWCP asked Dr. Leis to further explain the impairment rating. Dr. Leis did not respond.
In an October 9, 2015 report, Dr. Dyer indicated that he had reviewed the record and
noted appellant’s recent surgery and recurrent pain. He advised that MMI was reached on
August 6, 2015 and, under Table 15-4, appellant had a grade E, class 1 impairment due to repeat
surgery, for seven percent permanent impairment, the highest value allowed under Table 15-4.
On October 14, 2015 OWCP found that the weight of the medical evidence rested with
the opinion of Dr. Dyer, its medical adviser, and concluded that appellant was not entitled to a
right arm schedule award greater than the seven percent previously awarded.
The Board has long held that medical evidence is of little probative value where the
A.M.A., Guides are not properly followed.17 While Dr. Leis noted in his August 6, 2015 report
that he had followed the A.M.A., Guides, he did not reference a specific diagnosis or table in the
A.M.A., Guides and merely concluded that appellant had eight percent permanent impairment.
As Dr. Leis did not properly follow the A.M.A., Guides, his calculation for appellant’s right arm
impairment is of diminished probative value.
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and extent of
16

Docket No. 13-1275 (issued March 14, 2014).

17

Richard A. Neidert, 57 ECAB 474 (2006).

6

impairment in accordance with the A.M.A., Guides, with Dr. Dyer providing rationale for the
percentage of impairment specified.18 Dr. Dyer did so in this case. There is no probative
medical evidence establishing a greater degree of impairment.19
It is appellant’s burden to prove that the condition for which a schedule award is sought is
causally related to employment.20 OWCP’s medical adviser properly rendered his impairment
rating based on the accepted conditions and relied of the physical examination findings of
Dr. Leis. He reviewed the medical record and, in his October 9, 2015 report, properly
determined that, based on appellant’s diagnosis of complicated lateral epicondylitis, under Table
15-4 he was entitled to the maximum impairment allowed for this condition, seven percent.21
Appellant may at any time request a schedule award or increased schedule award based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.22 Section 10.608(a) of OWCP’s regulations provides that a timely
request for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or argument that meet at least one of the standards enumerated in section
10.606(b)(3).23 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.24 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.25

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
19

See M.P., Docket No. 15-383 (issued July 1, 2015). Although Dr. Tsang submitted monthly pain management
reports, he did not include an impairment evaluation.
20

D.H., 58 ECAB 358 (2007).

21

A.M.A., Guides, supra note 6 at 399.

22

5 U.S.C. § 8128(a).

23

20 C.F.R. § 10.608(a).

24

Id. at § 10.608(b)(3).

25

Id. at § 10.608(b).

7

ANALYSIS -- ISSUE 2
With his October 30, 2015 reconsideration request, appellant merely maintained that the
medical evidence submitted established entitlement to a greater award. He therefore did not
show that OWCP erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by OWCP. Consequently, appellant was not entitled to
a review of the merits of the claim based on the first and second above-noted requirements under
section 10.606(b)(3).26
As to the third above-noted requirement under section 10.606(b)(3), appellant submitted
an October 23, 2015 letter in which Dr. Leis repeated, word-for-word, that appellant had eight
percent permanent impairment of the right elbow. Dr. Leis had included this opinion in an
August 6, 2015 treatment note, that was reviewed by OWCP in its October 14, 2015 decision on
the merits of appellant’s schedule award claim. Thus, his October 23, 2015 letter is duplicative
and irrelevant as to whether appellant was entitled to an additional schedule award. Evidence or
argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case.27
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied merit review.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of FECA provides that a claimant dissatisfied with a decision of
OWCP shall be afforded an opportunity for an oral hearing or, in lieu thereof, a review of the
written record.28 A request for either an oral hearing or a review of the written record must be
submitted, in writing, within 30 days of the date of the decision for which a hearing is sought. If
the request is not made within 30 days or if it is made after a reconsideration request, a claimant
is not entitled to a hearing or a review of the written record as a matter of right.29 The Board has
held that OWCP, in its broad discretionary authority in the administration of FECA has the
power to hold hearings in certain circumstances where no legal provision was made for such
hearings and that OWCP must exercise this discretionary authority in deciding whether to grant a
hearing.30 Unless otherwise directed in writing by the claimant, the hearing representative will
mail a notice of the time and place of the hearing to the claimant and any representative at least
30 days before the scheduled date.31
26

Id. at § 10.606(b).

27

J.P., 58 ECAB 289 (2007).

28

5 U.S.C. § 8124(b)(1).

29

Claudio Vazquez, 52 ECAB 496 (2001).

30

Marilyn F. Wilson, 52 ECAB 347 (2001).

31

20 C.F.R. § 10.617(b); see R.E., Docket No. 13-553 (issued July 25, 2013).

8

ANALYSIS -- ISSUE 3
On November 24, 2015 appellant requested an oral hearing with regard to the
November 16, 2015 nonmerit decision that denied appellant’s reconsideration request. Because
appellant had previously requested reconsideration under section 8128 of FECA, he was not
entitled to a hearing as a matter of right under section 8124(b)(1) of FECA.32 OWCP exercised
its discretion and considered appellant’s request, but determined that the issue in the case could
be resolved equally well through a request for reconsideration and the submission of additional
evidence. The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for an oral hearing in its December 16, 2015 decision.33
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish more than
seven percent permanent impairment of the right arm for which he received a schedule award.
The Board further finds that OWCP properly denied merit review pursuant to 5 U.S.C.
§ 8128(a), and that OWCP properly denied appellant’s request for a hearing.

32

Supra note 30.

33

J.D., Docket No. 15-1679 (issued December 14, 2015).

9

ORDER
IT IS HEREBY ORDERED THAT the December 16, November 16, and October 14,
2015 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

